[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 FEB 7, 2007
                               No. 06-12978                   THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                   D. C. Docket No. 03-00361-CV-T-27-EAJ

DARRYL WILLIAMS,


                                                               Plaintiff-Appellant,

                                     versus

CITY OF TAMPA POLICE DEPARTMENT,

                                                             Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (February 7, 2007)

Before DUBINA, BLACK and CARNES, Circuit Judges.

PER CURIAM:

     Darryl Williams, a prisoner proceeding pro se, appeals the dismissal of his
42 U.S.C. § 1983 complaint as barred by the statute of limitations period.

Williams contends the district court erred when it found his § 1983 action was

time-barred. We affirm the district court.

        Williams asserts the court erred when it used the date of entry of his

forfeiture order as the statute of limitations accrual date instead of the date he

became aware of the alleged violation. He alleges, for the first time on appeal, he

was not aware of the conclusion of forfeiture proceedings “until just before [he]

filed his Motion for Summary Judgment against the City of Tampa Police

Department on August 5, 2001.” He asserts with an accrual date of sometime in

August 2001, the statute of limitations period did not expire until August 2005, and

thus his claim filed on February 23, 2003 was timely.

        We review dismissals under Federal Rule of Civil Procedure 12(b)(6) for

failure to state a claim de novo and treat all allegations in the complaint as true.

Kyle K v. Chapman, 208 F.3d 940, 942 (11th Cir. 2000). Section 1983 has no

statute of limitations of its own, and instead is governed in each case by the forum

state’s general personal injury statute of limitations. Owens v. Okure, 109 S. Ct.

573, 574 (1989). Williams filed his claim in Florida, where the statute of

limitations period in personal injury actions is four years. See § 768.28(14), Fla.

Stat.



                                             2
      While state law determines the applicable statute of limitations, “[f]ederal

law determines when the statute of limitations begins to run.” Lovett v. Ray, 327

F.3d 1181, 1182 (11th Cir. 2003). The statute of limitations accrues “from the date

the facts which would support a cause of action are apparent or should be apparent

to a person with a reasonably prudent regard for his rights.” Brown v. Ga. Bd. of

Pardons & Paroles, 335 F.3d 1259, 1261 (11th Cir. 2003) (quotation omitted).

      As an initial matter, Williams’ allegation, for the first time on appeal, that he

learned of the conclusion of forfeiture proceedings just prior to his 2001 motion for

summary judgment in state court was not in the record before the district court.

See Narey v. Dean, 32 F.3d 1521, 1526-27 (11th Cir. 1994) (stating general rule

that appellate court will not consider issue or theory not raised before district

court). Regardless, this allegation is not determinative because the district court

correctly imputed constructive, rather than actual, knowledge of the violation to

Williams. Therefore, the proper inquiry is into when the facts supporting a claim

should have been “apparent to a person with a reasonably prudent regard for his

rights.” Brown, 335 F.3d at 1261.

      A person with a reasonably prudent regard for his rights in Williams’

position should have been aware his property had been forfeited after his federal

conviction, on July 10, 1997. At that time, he would have been aware his property


                                           3
had been seized, forfeiture proceedings had begun, and any evidentiary value of the

property had been exhausted. Therefore, the accrual of the statute of limitations

for the alleged due process violation began no later than the time of his conviction

on federal charges, more than four years before Williams filed the instant claim.

Williams filed suit more than four years after the statute of limitations for the cause

of action accrued, and the district court did not err in dismissing his § 1983 claim

as time-barred.

      AFFIRMED.




                                           4